1    CURTIS J. BUSBY
     Nevada Bar No. 6581
2    BOWMAN AND BROOKE LLP
     2901 North Central Avenue, Suite 1600
3    Phoenix, Arizona 85012
     (602) 643-2300 (Telephone)
4    (602) 248-0947 (Facsimile)
     curtis.busby@bowmanandbrooke.com
5
     MARIO D. VALENCIA
6    Nevada Bar No. 6154
     ATTORNEY AT LAW, LLC
7    40 S. Stephanie St., Ste. 201
     Henderson, Nevada 89012
8    (702) 384-7494 (Telephone)
     (702) 384-7545 (Facsimile)
9    valencia.mario@gmail.com

10   Attorneys for Defendants Trench France, S.A.S. and Trench Limited

11

12                               UNITED STATES DISTRICT COURT

13                                      DISTRICT OF NEVADA

14   NEVADA POWER COMPANY d/b/a NV Energy                 Case No. 2:19-cv-01252
     and SIERRA PACIFIC POWER COMPANY
15   d/b/a NV Energy,
                                                          STIPULATION FOR EXTENSION OF
16                        Plaintiffs,                     TIME TO RESPOND TO PLAINTIFFS’
                                                          RESPONSE TO DEFENDANT’S
17   v.                                                   MOTION TO DISMISS

18   TRENCH FRANCE, S.A.S. and TRENCH
     LIMITED,                                                            ORDER
19
                          Defendants.
20

21           Defendant Trench Limited filed its Motion to Dismiss on November 12, 2019 (Doc.
22   12).   Thereupon, Plaintiffs filed their Response to Defendant’s Motion to Dismiss on
23   November 26, 2019. (Doc. 15). Trench Limited’s deadline to reply is currently December 3,
24   2019. Plaintiffs and Trench Limited, by and through their respective counsel undersigned,
25   hereby stipulate and respectfully request an order that Trench Limited shall have to and
26   including December 10, 2019, to respond in support of its Motion to Dismiss.
27           Given the upcoming holiday weekend and the complexity of the issues involved,
28   defense counsel requested additional time to prepare their briefing. This extension is made in

     21756496v1
1    good faith and not for purpose of delay.

2            DATED this 27th day of November, 2019.

3     SANTORO WHITMIRE                                 BOWMAN AND BROOKE LLP

4

5     By: /s/James E. Whitmire (with permission)       By: /s/Curtis J. Busby
           Nicholas J. Santoro                             Curtis J. Busby
6
           Nevada Bar No. 532                              Nevada Bar No. 6581
7          James E. Whitmire                               Suite 1600, Phoenix Plaza
           Nevada Bar No. 6533                             2901 North Central Avenue
8          SANTOR WHITMIRE                                 Phoenix, Arizona 85012-2736
           10100 West Charleston Blvd., Ste 250
9          Las Vegas, Nevada 89135                        Mario D. Valencia
                                                          Nevada Bar No. 6154
10
           Charles R. Messer                              Attorney at Law, LLC
11         CARLSON & MESSER LLP                           40 S. Stephanie St., Ste. 201
           5901 W. Century Blvd., Ste. 1200               Henderson, Nevada 89012
12         Los Angeles, California 90045
                                                          Attorneys for Defendants Trench France,
13         Attorneys for Plaintiffs                       S.A.A. and Trench Limited
14

15

16   IT IS SO ORDERED:

17           DATED:_____________________________

18
19                                       UNITED STATES
                                                 STATESDISTRICT
                                                         DISTRICTCOURT
                                                                  JUDGEJUDGE
                                         Dated: December 2, 2019.
20

21

22

23

24

25

26
27

28

     21756496v1                                    2
